DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/20 has been entered.

Claim Objections
Claim 9 is objected to because of the following informalities:  the first limitation contains confusing language “based on communication of the speaker one of with…”.  Appropriate correction is required.


Response to Arguments
Applicant's arguments with respect to claims 20-23 are convincing and the claims are indicated as allowable.	Upon further search and consideration claims 1, 19, and 20 is rejected in view of Sridhar, as shown below.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, 15, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SRIDHAR et al (US 9734820).

Sridhar teaches:
 1. (Previously Presented) A control device, comprising:
a control unit configured to:
determine that speech content of a speaker reaches a level at which a translation process for the speech content is to be continued is determined (step 314);
determine, based on the determination that the speech content reaches the level, whether the translation process is to be continued based on the speech content and a speech state of the speaker (steps 314 [Wingdings font/0xE0] 316); and
404).
	Claims 19 and 20 are substantially similar and are rejected likewise.  Sridhar teaches a method and computer program embodiment (col. 6-7, and col. 7, ll. 52-67).

12. (Previously Presented) The control device according to claim 1, wherein the control unit is further configured to determine whether the translation process is to be continued based on whether a sentence is completed as the speech content (ending punctuations detection col. 3, ll. 50 – 59).

15. (Currently Amended) The control device according to claim 1, wherein the control unit is further configured to;
calculate a score based on the speech content and the speech state (col. 10, ll. 39-58); and
determine the level based on the calculated score (col. 10, ll. 39-58).

18. (Previously Presented) The control device according to claim 15, wherein the control unit is further configured to calculate the score based on a certainty of a translation result of the speech content spoken by the speaker (col. 10, ll. 39-58).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SRIDHAR et al (US 9734820) in view of Lebeau et al (US 8,775,156).
Lebeau teaches:
6. (Previously Presented) The control device according to claim 1, wherein the control unit is further configured to determine whether the translation process is to be continued based on a motion of the speaker as the speech state.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Sridhar’s communication system with Lebeau’s translation system so that users can utilize automatic machine translation of natural language in a portable system (translation continues so long as the device is passed back and forth, col. 8, ll. 53-67).
11. (Previously Presented) The control device according to claim 1, wherein the control unit is further configured to determine whether the translation process is to be continued based on content of a response to the speech content from a conversation partner of the speaker as the speech content (translation continues so long as the device is passed back and forth, col. 8, ll. 53-67).
.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SRIDHAR et al (US 9734820) in view of Smus (US 9,451,210).

Smus teaches:
10. (Previously Presented) The control device according to claim 1, wherein the control unit is further configured to determine whether the translation process is to be continued based on a relationship with a conversation partner of the speaker as the speech state (see relationship with human translator and the second user col. 9, ll. 50-62).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Sridhar’s communication system with Smus’ translation system so that users can utilize machine translation only when needed when paying attention to a screen.

Claim 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SRIDHAR et al (US 9734820) in view of Sagie (US 2014/0365200).
Sagie teaches:
13. (Previously Presented) The control device according to claim 1, wherein the control unit is further configured to determine whether the translation process is to be continued based on a voice quality of the speaker as the speech content (background noise [0071] -- see Spec. which defines ambient sound as the speech state).


14. (Previously Presented) The control device according to claim 13, wherein the control unit is further configured to determine the voice quality of the speaker based on a frequency (background noise [0071] -- see Spec. which defines ambient sound as the speech state, one of ordinary skill in the art will recognizie that background noise is identified by frequencies).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Sridhar’s communication system with Sagies’ translation system so that only relevant speech is translated by the system.


Allowable Subject Matter
Claims 21-23 are allowed.
Claims 3, 4, 7, 8, 9, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW H BAKER/Primary Examiner, Art Unit 2659